423 F.2d 1219
73 L.R.R.M. (BNA) 2944
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STRATFORD LITHOGRAPHERS, INC., Respondent.
No. 613, Docket 34112.
United States Court of Appeals, Second Circuit.
Agued March 19, 1970.Decided April 1, 1970.

Baruch A. Fellner, Atty., National Labor Relations Board (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty., Washington, D.C., on the brief), for petitioner.
Hugh P. Husband, Jr., New York City, for respondent.
Before MOORE and FEINBERG, Circuit Judges, and BONSAL,1 District judge.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its order which, inter alia, requires respondent Stratford Lithographers, Inc. to bargain with Local 1, Amalgamated Lithographers of America, International Typographical Union, AFL-CIO, and to offer reinstatement to certain employees with back pay and other benefits.  168 N.L.R.B. No. 65 (1967).  There was substantial evidence before the Board that respondent violated sections 8(a)(1) and (3) of the National Labor Relations Act by unlawfully interrogating employees concerning their union activities and attitudes, by offering or granting benefits to discourage union activities, by threatening losses to employees if they joined the union, by soliciting employees to deal directly with the company, and by instituting discriminatory dismissals, layoffs, transfers, salary increases and bonuses.  There was also substantial evidence to support the Board's finding that the union represented a majority of the employees in the appropriate unit.  We see no proper reason to set aside the Board's determination that under the circumstances a bargaining order was necessary.


2
Enforcement granted.



1
 Of the Southern District of New York, sitting by designation